*634
By the Court.

McDonald, J.
delivering the opinion.
The statute requires that claims of slaves, levied on by virtue of a writ of ft. fa. issued from a Justices Court, shall lbe returned to the next Term of the Superior or Inferior Court, which ever may first happen, there to be tried. The Haw regulating thus, the time and place of trial, the parties are bound to take notice of it, and we must presume that the parties will respectively prepare for trial in the proper form. If the Sheriff fail to make a return as the law directs, the plaintiff in execution or claimant, may move a rule against him for the return of the claim.
The Court below ought to have stricken the case from his docket It had no more authority to dismiss the claim than to try it, and I suppose all it did was t© strike it.
Judgment affirmed